Citation Nr: 1749594	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 14-31 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic back pain, claimed as congenital spina bifida.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder.

3. Entitlement to service connection for traumatic brain injury (TBI) with post concussive syndrome.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1985. 

This matter comes before the Board of Veterans' (Board) on appeal from an August 2011 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the file has subsequently transferred to the Atlanta, Georgia, RO.

A videoconference hearing before the undersigned Veterans Law Judge was held in June 2017. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and dysthymic disorder, has been modified as reflected above in this decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The request to reopen previously denied claims of entitlement to service connection for chronic back pain, claimed as congenital spina bifida, and an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder are granted herein, and the merits of the claims are addressed in the REMAND section of this decision. The issue of entitlement to service connection for headaches is also addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1. In an April 2008 decision, the RO denied a petition to reopen a previously denied claim for service connection for chronic back pain.

2. Evidence associated with the record since the April 2008 denial of the petition to reopen the claim for service connection for chronic back pain, claimed as congenital spina bifida, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3. In an April 2008 decision, the RO denied a petition to reopen a previously denied claim for service connection for bipolar/manic disorder and depressive disorder.

4. Evidence associated with the record since the April 2008 denial of the petition to reopen the claim for service connection for an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5. The competent medical evidence does not demonstrate a current diagnosis of TBI with post concussive syndrome.

6. Resolving reasonable doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

CONCLUSIONS OF LAW

1. The April 2008 decision in which the RO declined to reopen a previously denied claim for service connection for chronic back pain is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The additional evidence presented since the April 2008 decision is new and material, and the claim for service connection for chronic back pain, claimed as congenital spina bifida, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The April 2008 decision in which the RO declined to reopen a previously denied claim for service connection for bipolar/manic disorder and depressive disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4. The additional evidence presented since the April 2008 decision is new and material, and the claim for service connection an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for establishing entitlement to service connection for TBI with post concussive syndrome are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6. The criteria for establishing entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. Furthermore, specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A notice letter dated August 2011 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In this regard, this advised the Veteran what information and evidence was needed to substantiate the claims decided herein. It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies. With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial. See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA medical records are in the claims file. VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA). The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran. The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. The record indicates that the Veteran was afforded VA examinations in August 2011. These examinations involved review of the claims file and thorough examination of the Veteran, and the opinions are supported by sufficient rationale. Therefore, the Board finds that the examinations are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, in June 2017 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided. The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Board hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms. The Veteran was offered an opportunity to ask the undersigned questions regarding his claims. The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein, such that the essential fairness of the adjudication is not affected.

II. Appeal to Reopen Claims of Entitlement to Service Connection

In general, RO decisions are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016). Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156 (a) (2016).

An adjudicator must follow a two-step process in evaluating previously denied claims. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material. If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits. Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled. See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

In a March 2006 decision, the Board denied service connection for chronic back pain, depressive disorder, and bipolar/manic disorder as the evidence of record did not support an etiological opinion between the conditions and the Veteran's military service. The Veteran did not appeal and therefore, the March 2006 Board decision is considered final. 38 U.S.C.A. § 7104. In January 2008, the Veteran submitted a petition to reopen these claims, which was subsequently denied in an April 2008 rating decision. The Veteran did not appeal and therefore, the April 2008 decision is final. 

In September 2010, the Veteran submitted another request to reopen these claims. The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. As such, although it appears the RO reopened the Veteran's claims for entitlement to service connection for chronic back pain and depressive disorder in an August 2011 rating decision, the Board must decide whether the Veteran has submitted new and material evidence to reopen a claim of entitlement to service connection. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Regarding the issue of entitlement to service connection for chronic back pain, the Veteran now argues that he has congenital spina bifida which has been affected by injuries sustained during his military service. 

Regarding his acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder, the Veteran argues that it is secondary to the pain he experiences from the disabilities he has been service-connected for since the issuance of the April 2008 rating decision. This theory of entitlement has not been previously considered.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade, 24 Vet. App. at 117. When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather, the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement. Id.

Given the Veteran's lay testimony and the subsequent development of his claims, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims.

Therefore, since there is new and material evidence, the claims of entitlement to service connection for chronic back pain, claimed as congenital spina bifida, and an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder, are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. They now must be readjudicated on the underlying merits, i.e., on a de novo basis.

III. Entitlement to Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111  (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309 (a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a), and do not include central serous retinopathy. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154 (a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TBI with Post Concussive Syndrome

The Veteran has claimed entitlement to service connection for TBI with post concussive syndrome that stemmed from injuries sustained during his military service while playing football. 

A thorough review of the claims file, however, reveals that the Veteran has been clinically diagnosed with neither TBI nor post concussive syndrome. The Board notes that VA treatment records indicate a possible diagnosis of TBI and that many of the assessments indicate the Veteran's self-reported history of TBI. However, the August 2011 VA neurological examination noted a normal examination, and the CT and MRI of the Veteran's brain did not show TBI. There is no confirmed diagnosis of TBI, or any residuals thereof, in the record.

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes the only evidence of record in support of the Veteran's claim consists of his own lay statements. The Board acknowledges the Veteran's contentions that he believes he has TBI and post concussive syndrome that is related to his military service. The Veteran is considered competent to report the observable manifestations of his claimed disability. See, 16 Vet. App. At 374; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). His assertions that he experiences symptoms are also credible. Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 43, as to the specific issue in this case, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of his disability. See Jandreau, 492 F.3d at 1377.

In sum, the evidence does not support a finding that the Veteran has a current diagnosis of TBI and post concussive syndrome. As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert.

Tinnitus

The Veteran contends that he currently suffers from tinnitus as a result of acoustic trauma he sustained in active duty service.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)." See Butts v. Brown, 5 Vet. App. 532, 540 (1993). It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. See YT v. Brown, 9 Vet. App. 195, 196 (1996). It is a ringing, buzzing noise in the ears. See Kelly v. Brown, 7 Vet. App. 471, 472 (1995). "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." See 59 Fed. Reg. 17,297 (April 12, 1994).

To establish service connection, the Veteran is not obliged to show that his tinnitus was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352  (1992).

The Veteran testified at his June 2017 Board hearing that he was assigned to field artillery when he joined the military. He was "around the loud weapons and noise doing training." He confirmed that this was when he started experiencing ringing in his ears. 

The Veteran's DD-214 indicates he was assigned to the cannon composite risk management for five years and six months. He was also awarded the marksman, M-16 Rifle badge.

The Veteran was afforded a VA audiological examination in August 2011, where the VA examiner stated a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation as the Veteran reported he did not know when his tinnitus began and based on the unknown status of the Veteran's hearing at the time of separation from military service. 

However, the Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose. Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). The Board finds credible the Veteran's report of currently having tinnitus. In light of the foregoing, the Board finds that the Veteran currently has a tinnitus disability.

In addition, the Board acknowledges the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military training/assignments. In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154 (a). Service incurrence of an acoustic trauma injury has been demonstrated.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current findings of tinnitus and the credible lay assertions of record in which the Veteran attested that he first experienced tinnitus in service and has experienced symptoms of tinnitus ever since, the Board finds that tinnitus is causally related to noise exposure during active service. 

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a chronic back pain, also claimed as congenital spina bifida; the claim is granted to this extent only.

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder; the claim is granted to this extent only.

Entitlement to service connection for TBI with post concussive syndrome is denied.

Entitlement to service connection for tinnitus is granted.



REMAND

Chronic Back Pain, Claimed as Congenital Spina Bifida

The Board notes that the medical evidence is silent as to whether the Veteran had a pre-existing congenital defect at the time he entered the military and, if so, whether any such defect was worsened during his military service. 

The Veteran's service treatment records indicate that he sustained injuries and reported experiencing pain in his back. 

While the Veteran has been afforded a VA examination for his cervical spine in August 2011, this examination did not include an examination of his low back or discuss whether any current disabilities of the lumbar spine, namely any congenital disabilities such as spina bifida, were present. 

As such, the Veteran should be afforded a VA examination to clarify whether spina bifida is present and, if so, whether the disorder is a congenital defect. If the disorder is a congenital defect, the examiner must opine as to whether there was a superimposed disease or injury during service that resulted in additional disability. See VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

Acquired Psychiatric Disorder, to Include Bipolar/Manic Disorder and Depressive Disorder

The Veteran contends that his acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder, stems from the pain he currently experiences from his service-connected disabilities. The Veteran has been service-connected with degenerative disc disease (DDD) of the cervical spine with intervertebral disc syndrome (IVDS), claimed as neck pain; adhesive capsulitis of the right shoulder, claimed as arm range of motion and pain, associated with DDD of the cervical spine; adhesive capsulitis of the left shoulder, claimed as arm range of motion and pain, associated with DDD of the cervical spine; and radiculopathy of the right upper extremity, also claimed as numbness of the right hand, associated with DDD of the cervical spine with IVDS.

Given the Veteran's report of ongoing symptomatology and the secondary theory of entitlement, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed acquired psychiatric disorder. Thus, this claim should be remanded for a VA examination to clarify the Veteran's diagnosis and obtain an adequate etiological opinion. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Headaches

The Veteran was afforded a VA examination in August 2011 where it was noted that a CT scan and MRI of the brain showed left maxillary sinusitis. The VA examiner opined that the Veteran's headaches were related to sinusitis and, as there is no evidence of treatment for sinusitis in service, it was less likely that his headaches are related to his military service. 

According to his service treatment records, the Veteran reported experiencing headaches on several occasions. There is also indication that on January 1981 the Veteran complained of headaches and an examination revealed his sinuses were moderately enlarged. 

As the VA examiner's determination contradicts the evidence of record, the Board finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for an orthopedic examination with a spine specialist to determine the nature and likely etiology of any low back disorder found. 

First, the examiner must identify all low back disorders that have been present during the appeal period. The examiner must then provide an opinion as to the following questions:

a. For each disorder other than spina bifida, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service, to include the Veteran's reported back injury from playing football.

b. For each disorder other than spina bifida, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by the Veteran's service-connected disabilities.

c. For each disorder other than spina bifida, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was aggravated by the Veteran's service-connected disabilities.

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from aggravation.

d. If spina bifida is found, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

e. If the spina bifida is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

f. If the spina bifida is determined to be a congenital or developmental disease or a disorder not of congenital/developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the spina bifida was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service.

The claims file must be made available to the examiner. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder, to include as secondary to his service-connected disabilities. The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should reflect that such a review was made. All indicated tests and studies should be completed (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is asked to clarify whether the Veteran has a diagnosis of an acquired psychiatric disorder, to include bipolar/manic disorder and depressive disorder, and, if so, for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that any such disorder:

a. had its onset during active service or is related to any in-service disease, event, or injury; or 

b. is secondary to, or aggravated by, any service-connected disabilities, namely DDD of the cervical spine with IVDS claimed as neck pain; adhesive capsulitis of the right shoulder, claimed as arm range of motion and pain, associated with DDD of the cervical spine; adhesive capsulitis of the left shoulder, claimed as arm range of motion and pain, associated with DDD of the cervical spine; and radiculopathy of the right upper extremity, also claimed as numbness of the right hand, associated with DDD of the cervical spine with IVDS. The discussion of secondary aggravation should include consideration of the baseline level of an acquired psychiatric disability before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of an acquired psychiatric disorder.

In answering these questions, the examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records, and private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for examination with an appropriate examiner to determine the nature and etiology of his headaches.

Based on a review of the claims file, the results of the examination, and the Veteran's statements regarding the development and treatment of his claimed headache, the examiner is asked to clarify any headache diagnosis and opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed headache disorder had its onset in service or is otherwise linked to service. The VA examiner is asked to address the August 2011 VA examiner's findings that the Veteran's headaches stemmed from sinusitis and express agreement or disagreement with the diagnosis given the presence of sinus treatment during service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished. The Veteran's lay statements, especially regarding his symptomatology, contained within the claims file and made at the examination, must be considered. 

All findings and conclusions should be set forth in a legible report. A clear rationale for all opinions rendered must be made. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations. If the claims are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and allowed an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


